DETAILED ACTION

This office action is in response to Remarks filed October 4, 2021 in regards to a continuing application filed August 21, 2018 to PCT/JP2017/004567 filed February 8, 2017 and claiming priority to foreign applications JP2016-106313 filed May 27, 2016 and JP2016-037972 filed February 29, 2016. Claims 1-15 and 41 have been elected without traverse. Claims 16-39 have been withdrawn as non-elected.  Claims 42-47 are new. Claims 3 and 40 have been cancelled without prejudice. Claims 1-2, 4-15, and 42-47 are currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended for the claims dated October 29, 2020 as follows: 
In regards to claims 27-39, CANCEL claims 27-39.  
Claims 27-39 are directed to inventions non-elected without traverse and Applicant has requested the rejoinder of withdrawn claims 16-26 upon finding claim 1 allowable.    
 
Election/Restrictions

Claims 1-2, 4-15, and 42-47 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 16-26, directed to the process of making or using the allowable are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 27-39, directed to the invention(s) of a resin require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I-VII as set forth in the Office action mailed on May 31, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-2, 4-26, and 42-47 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest reference: Kubota et al. (EP2302454). 
Kubota et al. discloses a dispersion composition comprising: titanium black (colorant) and a dispersant (resin) formed from one or more of the structures below:  


    PNG
    media_image1.png
    541
    562
    media_image1.png
    Greyscale


to form light-shielding films wherein the precipitation of titanium black out of the dispersion is suppressed.  
However, Kubota et al. do not teach or fairly suggest the claimed dispersion composition comprising a colorant and a resin, wherein the resin contains a structural unit A having a polymer chain and a structural unit B having an acid group and the polymer chain consists of structural units of an oxyalkylene group and an oxyalkylene carbonyl group represented by at least one structural unit of formula (1) and at least one of the group consisting of formula (2) and formula (3) below:

    PNG
    media_image2.png
    185
    292
    media_image2.png
    Greyscale

 and the polymer further comprises one or more of structural unit C selected from the general formulas (ic) to (iiic) below:

    PNG
    media_image3.png
    233
    279
    media_image3.png
    Greyscale
 .
Applicants demonstrate unexpected results by the addition of structural unit C and a comparison with the identical resin without structural unit C in Tables 2 and 4, wherein the resin comprising structural unit C has improved temporal stability of the dispersion liquid (i.e., viscosity difference of pigment dispersion after 3 days at 45°C) and improved resin adsorptivity to the pigment (colorant) is found. 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763